DONNELLY, Judge.
This is a suit for declaration of rights and duties under uninsured motorist provisions of an automobile insurance policy.
On December 3, 1984, at approximately 3:15 p.m., Bill Orville Schmidt, Jr., was transported from school on a school bus. The bus traveled west on Highway 50 in Gasconade County and stopped in the westbound lane with red lights flashing. Bill stepped from the bus and was struck by an uninsured automobile while crossing Highway 50 on his way home.
The question is whether Bill was “alighting from” the bus when he was struck by the uninsured motorist.
The trial court found that Bill was not covered. The Eastern District of the Court of Appeals affirmed. This Court ordered transfer and we reverse and remand.
The general rule applicable here was stated in Carta v. Providence Washington Indemnity Company, 143 Conn. 372, 122 A.2d 734, 737 (1956):
A person is not in the process of alighting if, at the time, he has completed all acts normally performed by the average person in getting out of an automobile under similar conditions and if he has embarked upon a course of conduct entirely distinct from acts reasonably necessary to make an exit from the car. Such an act of embarking cannot logically be converted into an act of alighting.
However, the Carta rule does not answer the question raised on this appeal. The General Assembly of the State of Missouri has defined the zone of protection which shall be accorded a child alighting from a school bus. See § 304.050, RSMo 1986.1 In practical terms, this zone of pro*376tection continues until the child “has crossed any immediate road and is in a place of safety in a direction towards [his/her] home.” Georgia Farm Bureau Mutual Insurance Company v. Greene, 174 Ga.App. 120, 329 S.E.2d 204, 208 (1985). See, Kantola v. State Farm Insurance, 62 Ohio Misc. 11, 405 N.E.2d 744 (1979). Cf Westerfield v. LaFleur, 493 So.2d 600 (La. 1986); Eden Prairie Independent School District v. Auto-Owners Insurance Company, 279 N.W.2d 358 (Minn.1979); Cawthon v. Waco Fire & Casualty Insurance Company, 183 Ga.App. 238, 358 S.E.2d 615 (1987).
The law governing construction of automobile insurance policies is well-established in Missouri:
All provisions of the policy must be given their plain and reasonable meaning, and all parts thereof must, if possible, be harmonized and given effect in order to accomplish the intention of the parties. But an insurance policy, being a contract designated to furnish protection, will, if reasonably possible, be construed so as to accomplish that object and not to defeat it. Hence, if the terms are susceptible of two possible interpretations and there is room for construction, provisions limiting, cutting down, or avoiding liability on the coverage made in the policy are construed most strongly against the insurer.
Varble v. Stanley, 306 S.W.2d 662, 664-665 (Mo.App.1957) (footnotes omitted).
In our view, Bill Orville Schmidt, Jr., was alighting from the school bus when he was struck by the uninsured motorist.
The judgment is reversed and the cause is remanded for proceedings not inconsistent with this opinion.
BLACKMAR, RENDLEN and HIGGINS, JJ., and MORGAN, Senior Judge, concur.
ROBERTSON, J., dissents in separate opinion.
WELLIVER, J., dissents and concurs in separate dissenting opinion of ROBERTSON, J.
BILLINGS, C.J., not sitting.

. In pertinent part, § 304.050 reads as follows:
1. The driver of a vehicle upon a highway upon meeting or overtaking from either direction any school bus which has stopped on the highway for the purpose of receiving or discharging any school children and whose
driver has in the manner prescribed by law given the signal to stop, shall stop the vehicle before reaching such school bus and shall not proceed until such school bus resumes motion, or until signaled by its driver to proceed.
[[Image here]]
*3763. The driver of a school bus in the process of loading or unloading students upon a street or highway shall activate the mechanical and electrical signaling devices, in the manner prescribed by the state board of education, to communicate to drivers of other vehicles that students are loading or unloading. * * *.